The utterances of the Court of Appeals, after remandment to that court, on the question of the right of cross-examination appear, in general, to be sound. No specific ruling is noted on that subject, but the court's utterances were predicated on a finding of fact, therefore within the rule that this court will not on certiorari review the Court of Appeals, on a finding of fact or the application of the law to the facts.
The sustention of the State's objection to the defendant's questions to defendant's witness, Paul Rowe, "You did not steal that cattle did you?" "Did you ever conspire with anybody to help them steal the cows?" could well be rested on the ground that they were leading and called for a conclusion within the province of the jury.
The writ will be denied. Ex parte Hill (City of Tuscaloosa v. Hill), 194 Ala. 559, 69 So. 598.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.